DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 22-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 22, the limitation “of an opening in said housing opposition said plug end” is ambiguous and confusing.  The limitation is treated as meaning that the opening and plug end are on opposite ends of the housing.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 23-37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  In particular, claims 23-37 are dependent on cancelled claim 21.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 23-37 are not examined on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heckert et al. US 2011/0207361 (“Heckert”).  Regarding claim 22, Heckert discloses an electrical plug connector, comprising 
(a) a housing 11 including a plug end (at 13) for connecting the electrical plug connector with a mating plug connector;
(b) an electrical contact (6, 3, 12) arranged in said housing for connecting an electrical conductor 2 to the electrical plug connector inserted into an opening in said housing opposition said plug end, 
said contact including a spring cage 3 having a clamping spring 6 and a busbar contact region 5 opposite the clamping spring, 
said clamping spring being operable between a clamping position which clamps the electrical conductor against said busbar contact region of said contact and a release position wherein said clamping spring is disengaged from the electrical conductor; and
(d) a release element (15, 20, 8) arranged in said housing an operable to release the electrical conductor from said contact upon further insertion of the conductor into said housing, whereby the conductor can be removed from the plug connector (paragraphs 0034 and 0035).
Per claim 38, said release element (which can be considered as including leg 8) is formed as part of said clamping spring.
Per claim 39, said clamping spring includes a first spring arm 8 having a free end which clamps the electrical conductor in the clamping cage. 
Per claim 40, said clamping spring includes a second spring arm 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2832